~ Case 1:20-mj-02507-LFL Document 1 Entered on FLSD Docket 03/31/2020 Page 1 of 19

20-2507-MJ-LOUIS

2 (Re UiTk} Armen Warsat

 

 

 

UNITED STATES DISTRICT COURT
for the

Middle District of Florida

United States of America
¥,
Eduardo Lamigueiro

wre kt

i, OL: Sia Qe. At
Case No, %.) 7A - he mre

Senet ae Nee Net ee Sei

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delgy
fname ef person to be aeresie@) ~— Eduardo Lamigueiro __ oe . :

who is accused of an affense or violation based on the followir ing document filed with the court:

 

G Indictment .O Superseding Indictment Cl information  () Superseding Information # Comp! aint
O Probation Violation Petition O Supervised Release Violation Petition OWialation Notice O Order of the Court

This offense is briefly described as follows:

conspiracy to commit wire fraud, in violation of 78 ULS.C. § 1349,

  

 

 

 

 

 

. wy i a : af, +
Date: fol 4 1S2 ZA ti! * _
5 : te is a officer's 53 pene c
rere Pent ee, SL
City and state: Tamna, Florida hae EN Cisic Unies Slice Lstidl Cou
Printed same and utle
Retarn
This warrant wes received on fdae and the person was arrested on saaic

al fein and sraic}
" " é

Dare:

pS:
Ported mgm. oda vy

 

 
Case 1:20-mj-02507-LFL Document 1 Entered on FLSD Docket 03/31/2020 Page 2 of 19

10 Re 1/14), Criminal Complain 20-2507-MJ-LOUIS “|

 

FILED BY___YR__D.C.

 

 

UNITED STATES DISTRICT OC

Middle District of Florida

United States of America
v.

Eduardo Lamigueiro,
Roxana Ruiz,
Bertanicy Garcia,
Marcos Cobo Gonzalez,
Nelson Cobo Hernandez,
Junior Perodin Verges, and
Jose Perez

 

Defendant(s)

for the

ace Neel Ne See See Se ee Net ee”

Mar 27, 2020

ANGELA E. ROBLE
CLERK US, DIST. CT.
§. 0. GF FLA. - Miami

 

 

 

i "4 e-AT- Bud’ ~T PAE PS

me ,

f°
o
Zz.
oO

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

From on or about_November 2018 and continuing through

Middle District of Florida

Code Section
18 U.S.C. § 1349

This criminal! complaint is based on these facts:

See Attached Affidavit

® Continued on the attached sheet.

Sworn to before me and signed in my presence.
Date: [ Xiinve i& } TIS

_ Tampa, Florida

City and state:

_ the defendants violated:

June 2019 _, in the county of _Hillsborough_, in the

 

Offense Description

conspiracy to commit wire fraud

“oe

LG
“Ze “ee. ;

Rhett Campbell, Task Force Officer, Us S. Secret fered £
Prinied name and ‘rule

neammine ae igh :
Complainant's signature

 

&
wre ‘s signature

Just

Amanda Arnold Sansone, U.S. Magistrate sudge

Printed name and ti ithe
Case 1:20-mj-02507-LFL Document 1 Entered on FLSD Docket 03/31/2020 Page 3 of 19

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

1, Rhett Campbell, being duly sworn, state the following:

1. lam employed as a Detective/Officer with the Sarasota County
Sheriff's Office and ] am currently assigned to the Criminal Investigations Section. |
have been a law enforcement officer for approximately 8 years, and have been
assigned to the Criminal Investigations Section for more than one year. I have ied,
conducted, and participated in criminal investigations involving wire fraud, identity
theft, interstate transport of stolen goods and conspiracy. 1 am currently assigned
with the United States Secret Service Financial Investigative Strike Team, Tampa
Field Office, and am cross-sworn in that regard.

2. This affidavit is based on my personal knowledge, my-review of record
and other materials obtained during the course of this investigation, including victim
statements, police reports from other agencies. open source investigative databases,

as well as information provided to me by other government personnel with
knowledge related to this investigation, both local and federal law enforcement. I
believe the information received from others to be truthful and reliable to the best of
my knowledge. Because this affidavit is being submitted for the limited purpose of
establishing probable cause, I have not included each and every fact known to me
concerning this investigation. Rather, I have set farth only those facts that I believe
are sufficient to establish the necessary foundation for the complaint.

3. Based on the information contained in this aMdavirt, ] believe there is

probable cause to charge Eduardo Lamigueiro, Roxana Ruiz, Bertanicy Garcia,
Case 1:20-mj-02507-LFL Document 1 Entered on FLSD Docket 03/31/2020 Page 4 of 19

Marcos Cobo Gonzalez, Nelson Cobo Hernandez, Junior Perodin Verges, and
Jose Perez with a violating 18 U.S.C. § 1349, all having conspired to devise to a
scheme to obtain property by means of materially false and fraudulent pretenses,
representations and promises and executing the aforementioned scheme by causing
wire Communications in interstate commerce.

4 This affidavit is intended to demonstrate that probable cause exists to
support a complaint to charge Eduardo Lamigueiro, Roxana Ruiz, Bertanicy
Garcia, Marcos Cobo Gonzalez, Nelson Cobo Hernandez, Junior Perodin
Verges, and Jose Perez with the above mentioned crime. This afiidavit does not

purport to set forth all of my knowledge of or this matter.

PROBABLE CAUSE

 

Introduction

In April 2019, | began an investigation involving individuals using false
documents and stolen personal identification information (PII) to open credit
accounts at the Saks Fifth Avenue retail store (Saks), located at 120 University Town
Center Drive, Sarasota, FL in the Middle District of Florida.

The victims Efrain Pagan of Hillsborough County, FL, and Jose Perez
(different from the listed defendant in the instant investigation) af Polk County, FL.
reported their PI was used to open credit accounts at the Saks store in Sarasota. The

suspects used the accounts to purchase up to $5,000 in merchandise on each
Case 1:20-mj-02507-LFL Document1 Entered on FLSD Docket 03/31/2020 Page 5 of 19

occasion, with one occurring on March 29, 2019, and the second occurring on April
14, 2019.

| met with Saks Loss Prevention Officer Daniel White, who is based in
Sarasota County. L.P. Officer White is assigned to investigate theft and fraud to
mitigate loss to Saks. L.P. Officer White provided me with video surveillance,
receipts, and transaction information from each known occasion where the suspects
committed fraud in Sarasota County.

L.P. Officer White provided me with the license plate of the vehicle driven by
the suspects during the March 29th transaction, FL Tag #1ZPF52. | learned that on
April 7, 2019, at approximately i217 p.m, Eduardo Lamigueiro received a traffic
citation issued by the Florida Highway Patrol, for following too closely, a violation
which is alleged to have occurred near Northbound I-75 Mile Marker 120, Eduardo
Lamigueiro was driving the same Toyota Sedan bearing FL Tag #IZPF52, which
was related to the March 29 transaction.

Based on this information, T was able to identify Eduardo Lamigueiro as the
same person perpetrating the fraudulent transaction at Saks on April 14, 2019 , when
the vehicle returned to Saks in Sarasota. Eduardo Lamigueiro was captured on
surveillance inside of the store using the PIl of Jose Perez to open a Saks credit
account.

On May 23, 2019, L-P. Officer White contacted me and stated that the

suspects had returned and were actively engaged in a suspected fraudulent
Case 1:20-mj-02507-LFL Document 1 Entered on FLSD Docket 03/31/2020 Page 6 of 19

transaction. U.S. Secret Service (USSS) Task Force Officer Carlos Verdoni and |
responded for the investigation.

Upon our arrival, we contacted Eduardo Lamigueiro and Roxana Ruiz.
Eduardo Lamigueiro and Roxana Ruiz were detained and transported to SCSO
Headquarters (HQ). Eduardo Lamigueiro’s vehicle, the white Toyota Corolla
bearing FL Tag #EZPF52, was towed to the SCSO Forensics Garage pending ihe
execution ofa search warrant.

Roxana Ruiz was in possession of a counterfeit Florida driver license bearing

‘the Pll of Diana L. Delaney. We learned Roxana Ruiz used Delaney’s PII on
May 23, 2019, to open a Saks credit account and charge approximately $5,742 in
Saks merchandise. Delaney was contacted and confirmed she did not give Roxana
Ruiz permission to use or possess or use her PII.

Saks Fifth Avenue (Saks) specializes in the sale of designer fashion clothing
and accessories. Saks is a subsidiary of the Canadian based Hudson Bay Company
“HBC? headquartered in Brampton, Ontario. Saks operates in the Middle District of
Florida including store #633 at the University Town Center (UTC) Mail in Sarasota

County. Saks partners with finanaal institutions to offer co-branded private label
credit cards “credit accounts” which can be used to pay for purchases online and in
store. These agreements are offered through Capital One N.A. Applications are
completed through an in-store tablet or kiosk. The application information, including
the PII of the applicant is electronically transmitted to Saks Data Servers located in

Jackson, MS. The information is ultimately transmitted to one or more Capitai One

A
Case 1:20-mj-02507-LFL Document 1 Entered on FLSD Docket 03/31/2020 Page 7 of 19

Data Centers located in Volo, IL and/or Chesterfield, VA. Approved Capital One

Saks store credit cards “credit accounts,” which can be used at Saks retail stores

immediately after credit approval.

On May 24, 2019, I executed a search warrant on the Toyota Corolla. In the
glove compartment I located a clear bag, with makeup and a small wallet. Roxana
Ruiz’ driver license and several credit cards bearing her name were inside the wallet.
Also, in the glove compartment was a Samsung cell phone. Biological evidence was
collected and multiple latent fingerprints belonging to a man named Marcos Cobo
Gonzalez were found in the car.

Also in the vehicle, was evidence that the suspects obtained credit from at least
two other retail stores: Kohl's and Nordstrom Department stores. Two Nordstrom
credit account pamphlets were located in the glove compartment. They were similar
to the one found in Roxana Ruiz’ purse when she was arrested. Kohl’s temporary
credit card bearing a name other than the defendants’ dated May 22, 2019, was
found in the trunk. In the center console, immediately in front of the gear shift lever,
I found an Alcatel phone.

On May 28, 2019, detectives executed search warrants for the intellectual
contents stored in the defendants’ phones. Forensic imaging of the stored intellectual
content including, photographs, emails, messages, phone cali logs, photographs,
attachments, videos, location data, and other electronic data were extracted for
exarnination. Detectives found evidence that Eduardo Lamigueiro communicated

with several different people to further the scheme by sharing PII. images of

5
Case 1:20-mj-02507-LFL Document 1 Entered on FLSD Docket 03/31/2020 Page 8 of 19

counterfeit driver licenses; photos of handwritten PH; and by coordinating fraudulent

transactions,

We received additional reports of fraud at Saks and Kay Jewelers, store
#3403, located at the UTC mall in Sarasota.

According to an Alachua County police report on March 6, 2018, Ertka J.
Diaz; reported her identity was used to open a fraudulent credit account at the Saks
in Sarasota Florida. Erika Diaz had received a Saks credit card in the mail, along
with a bill for approximately $3,708 in merchandise.

According to the contents of Roxana Ruiz’ phone, it was in Sarasota County
at or near the Saks in March 8, 2019, during the time of the fraudulent transaction.
Eduardo Lamigueiro was communicating with Roxana Ruiz while she was inside
the store. A receipt from the transaction was found in the contents of Eduardo
Lamigueiro’s phone. 1 obtained video from UTC, which shows Eduardo Lamigueiro
and Roxana Ruiz arriving to the UTC Mall in a white Toyota Sedan before the
transaction occurred.

According to a Sarasota County Sheriff's Office report, on April 7, 2019, the
PII of Zedy Aroche was reportedly used to open a credit account at the Sarasota Saks
store and to subsequently purchase approximately $2,825.15 in merchandise. |
obtained video recordings of this incident from UTC Mall Security. The video shows

proposed defendant Jose Perez exit a white Toyota Sedan shortly before the

transaction.
Case 1:20-mj-02507-LFL Document 1 Entered on FLSD Docket 03/31/2020 Page 9 of 19

The contents of Eduardo Lamigueiro’s phone showed that Eduardo
Lamigueiro sent proposed defendant Jose Perez, a photo of a counterfeit Florida
driver license bearing proposed defendant Jose Perez’ picture with Zedy Aroche’s
PIT. During a custodial interview with defendant Jose Perez before which he was
advised of and knowingly and voluntarily waived his Miranda rights, he admitted to
using Aroche’s.information to conduct the transaction.

A Polk County Sheriff's Office report stated that Monica Diaz reported that
her PII was used to open several accounts, including one with Kay Jewelers on May
6, 2019. The account was used to purchase multiple jewelry items totaling
approximately $6,632.27. The contents of Roxana Ruiz’ phone show that she was at
or near the UTC Kay Jewelers store at or near the time of this transaction. She was
also seen on video surveillance walking through the Saks in Sarasota, shortly after
the transaction.

Y confirmed with Signet Group Representative John Melli, the aforementioned
Kay Jewelers accounts were reported as fraudulent.

Signet Jewelers Limited “Signet” is the world’s largest jewelry retailer,
operating approximately 3,600 stores primarily under the name brands of Kay
Jewelers, Zales, Jared the Galleria of Jewelry (“Jared”), and others. Signet partners
with financial institutions to offer co-branded private label credit cards “credit
accounts” which can be used to pay for purchases online and in- store. These
agreements are offered through Comenity Bank (“Comenity”) and Genesis Financial

Solutions Inc. (“Genesis”). Comenity is a limited-purpose credit card bank

7
Case 1:20-mj-02507-LFL Document1 Entered on FLSD Docket 03/31/2020 Page 10 of 19

incorporated in Delaware. It is a bank subsidiary of Alliance Data Systems
Corporation. Comenity is the bank used to finance the fraud at Signet stores. Credit
applications are completed on an in-store tablet or kiosk, The information entered
into the tablet is then transferred across state lines to one of two servers located in
Columbus, Ohio or Salt Lake city, Utah. Kay Jewelers operates stores in the Middle
District of Florida including store #3403 located in Sarasota, FL at the University
Town Center Mall (UTC):

(305) 244-4946 Nelson Cobo Hernandez Phone Number #1

Nelson Cobo Hemandez was arrested for using the PII of Carlos Torres at
Costco in Clearwater, FL, to apply for and obtain a $3,000 credit card limit through
Costco’s retail Visa card. The Visa credit card was subsequently used to purchase
neariy $3,090 in merchandise. This crime occurred on or about January 29, 2018.

Nelson Cobo Hernandez possessed a driver license bearing his photo
combined with the PII of Carlos Torres. Nelson Cobo Hernandez was sentenced to
10 years of State Probation for his actions. His probation began in 2018. The official
police report indicates he may have been with another male who was never
idenufied.

The contacts in Eduardo Lamigueiro’s phone indicate two different numbers
for “Nelson.” The phune contains two messaging streams of communications with
“Nelson.” The first set of chat messages with the phone number (305) 244-4946
(Neilson Cobo Hernandez) includes approximately 596 messages and 73

attachments. They span from June 14, 2018, to October 26, 2018. When Nelson
8
Case 1:20-mJ-02507-LFL Document 1 Entered on FLSD Docket 03/31/2020 Page 11 of 19

Cobo Hernandez was arrested in Pinellas Country, FL on October 26, 2018 (for his
crime at Costco on January 29, 2018), he listed his phone number as (305) 244-4946
(Nelson Cobo Hernandez). The conversations reveal that Nelson Cobo Hernandez
and Eduardo Lamigueiro shared the PII of other individuals.

Eduardo Lamigueiro also sent Nelson Cobo Hemandez, a receipt from the

Saks in Sarasota, dated August 27, 2018, from a credit account opened in the name

of Marcelo Perez, for $3,163.50 before tax.

€

- (786) 769-7879 Nelson Cobo Hernandez Phone Number #2

The second set of messages and other communication with a different contact
name of “Nelson,” phone number (786) 769-7879 (Nelson Cobo Hernandez), begin
on February 6, 2019, and ended April 18, 2019, According to Pinellas County court
documents Nelson Cobo Hernandez bonded. from jail on February 5, 2019. This
message stream includes 465 messages and 76 attachments. According to a Facebook
Message search, (786) 769-7879 (Nelson Cobo Hemandcz) is associated with
Facebook Username “Nelson Cobo.” This phone number was also handwritten on
incomplete probation paperwork bearing Nelson Cobo Hernandez’ printed name,
found during the search warrant executed on the white Toyota Corolla.

On March 5, 2019, fom approximately 2:28 p.m., until approximately 3:35
p.m., Eduardo Lamigueiro’s phone location appears to have been in the vicinity of
the UTC Mall in Sarasota County, FL. On March 5, 2019, Nelson Cobo-Hernandez
sent Eduardo Lamigueiro a series of messages which appear to coordinate a

fraudulent purchase. Later, on the same date, Nelson Cobo Hernandez sent two

9
Case 1:20-mj-02507-LFL Document 1 Entered on FLSD Docket 03/31/2020 Page 12 of 19

photographs of purses on, what appears to be a store shelf. The first photo was taken
at or about 6:53 p.m., and the second around 6:57 p.m. According to Eduardo
Lamigueiro’s phone location, he was near the International Plaza Mall near Tampa,
FL., during that time frame.

On April 1, 2019, Nelson Cobo Hernandez sent Eduardo Lamigueiro a
picture of handwritten information relating to Zedy Arache including his address,
birthdate, height, driver license number along with the issue and expiration dates.

| | (305) 878-0588 Jose L. Perez

On April 7, 2019, Zedy Aroche’s PI] was used to open a fraudulent account in
his name at the Saks in Sarasota. The credit account was used to purchase
merchandise totaling $2,641.27 before tax.

Also on April 7, 2019, Eduardo Lamiguciro sent a photo of a Saks receipt to
the user of (786) 769-7879 (Nelson Cobo), dated Apri] 7, 2019, from an account
opened in the name of “Zedy Aroche.” A photo found in the contents of Eduardo
Lamigueiro’s phone contained the PL of Zedy Aroche and a counterfeit ID. The
photo of the person on the counterfeit [D was determined to be proposed defendant
Jose Luis Perez: however, like other counterfeit identifications, bore the PI of Zedy

| Aroche.

According to a Facebook Search of the phone number (305) 878-0588, it
appears to be associated with the Facebook Username of “Luis Perez.” The proime
picture of “Luis Perez” appears to be proposed defendant Jose Luis Perez. Through

investigation, I determined the phone number belonged to Jose Luis Perez with the

10
Case 1:20-mj-02507-LFL Document 1 Entered on FLSD Docket 03/31/2020 Page 13 of 19

same date of birth. Jose Louis Perez has a criminal history, which includes federal
fraud charges.

Beginning in January 6, 2019, Eduardo Lamigueiro began communicating
with the user of phone number (305) 878-0588 (Jose Luis Perez), labeled in his .
contacts as “Luisito.” Luisito” is listed as an AKA in Jose Luis Perez’ criminal
history. The phone contains approximately 835 exchanged messages and-phone calls
and approximately 82 attachments. Many of the attachments include photos of
gambling tickets or receipts, at least one photo of handwritten PII, a photograph ofa
counterfeit identification card and an HSBC credit card, bearing Zedy Aroche’s
name.

(786) 506-5025 Bertanicy Garcia

Detectives learned Eduardo Lamigueiro communicated with phone number
(786) 506-5025, and approximately 500 photos of victims’ PII were sent to Eduardo
Lamigueiro via photos, or multimedia text messages (MMS) from that number. The
information includes names, birthdates, and social security numbers of adults and
children.

_ Through investigation, detectives determined that the information came from
the Florida Department of Children and Families (DCF) Automated Community.
Connection to Economic Self Sufficiency (ACCESS) database. This sensitive
information can generally only be accessed by an employce of the agency and is
intended only for official business. The username of the employee B. Garcia PE05S2 -

is seen on the screen in several of the photographs.

1]
Case 1:20-mj-02507-LFL Document1 Entered on FLSD Docket 03/31/2020 Page 14 of 19

Detectives contacted the DCF Office of Public Benefits Integrity and spoke

with Director Andrew McClenahan, who confirmed employee #P60669 is Bertanicy

-

Garcia, an Interview Clerk for DCF based in Miami, FL. Director McClenahan
appointed DCF Internal Investigator Tim Duggan, to assist with the investigation.
Investigator Duggan confirmed Bertanicy Garcia’s computer login was used to |
access the compromised victims’ information. USSS TFOs determined it was that
compromised information that was used to perpetrate the fraud scheme.
(786) 491-0922 Marcos Cobo Gonzalez
On September 28, 2018, Marcos Cobo Gonzalez was arrested for using the Pil
_of Ruben E. Pereira after opening a $9,000 credit account at the Jared Jewelers ai

229 E. Altamonte Drive, Suite #1000, Altamonte Springs. FL. He was the only
identified defendant in that case and he did not provide information for any
accomplices. Marcos Cobo possessed a driver license bearing his photo; but also
bearing the PI of Ruben Pereira. A photograph of Ruben Pereira’s Pil which was
handwritten on a sheet of paper was found in the contents of Eduardo Lamigueiro’s
iPhone. Marcos Cobo Gonzalez was sentenced to an 18 Month probation term for
his actions, which began in March 2019. Later in March 2019, he was identied as |
committing fraudulent transactions in Sarasota County.

On March 29, 2019, according to a Sarasota County Sheriffs Office report, a
black male, later identified as Marcos Cobo Gonzalez, entered the Saks in Sarasota.
EL. Marcos Cobo Gonzalez used the fraudulently obtained PII of Jose Perez. to

open an account. He subsequently purchased $2,300, worth of merchandise. Marcos

}2
Case 1:20-mj-02507-LFL Document1 Entered on FLSD Docket 03/31/2020 Page 15 of 19

Cobo Gonzalez then walked out of the store and got into the front passenger seat of
an awaiting white Toyota Corolla bearing tag #IZPF52 (lease/rental vehicle from
Miami, FL), which Eduardo Lamigueiro was driving.

Phone number (786) 491-0922, is listed as “Marcos” in the contacts of
Eduardo Lamigueiro’s phone. The first known communication occurred on
August 17, 2018, and the last known communication was May 22, 2019. There is 4
log of more than 2800 messages, phone calls, photos, and other communications
exchanged between them. M any transmit PII between the parties.

On January 16, 2019, Mario Perez’ PII was used to open a credit account at
the Kay Jewelers store in Sarasota County, FL. The account was used to purchase
various jewelry items totaling $6,518.18, before tax. Based on conversations found
on Eduardo Lamigueiro’s phone he communicated with Marcos Cobo Gonzalez.
who was inside the store, to coordinate the transaction.

During the execution of the search warrant on the Toyota Corolla, Marcos
Cobo Gonzalez’ fingerprints were found in several places. Eduardo Lamiguciro’s last
known phone communication with Marcos Cobo Gonzalez was the day before
Eduardo Lamigueiro and Roxana Ruiz’ arrests in Sarasota county on May 23, 2019.

(786) 448 6599 Junior Perodin Verges

Eduardo Lamigueiro’s phone Jocation places him near the UTC Mall in
Sarasota during the January16, 2019, transaction at Kay J ewelers. Marcos Cobo
Gonzalez’ photo was printed on the counterfeit identification ecard, used during that

transaction. The receipt from that transaction was sent by Eduardo Lamigueiro to

13
Case 1:20-mj-02507-LFL Document 1 Entered on FLSD Docket 03/31/2020 Page 16 of 19

another phone number (786) 448-6599 (Junior Perodin), who is listed as “Junior” in
Eduardo Lamigueiro’s contact list.

Communication between Eduardo Lamigueiro and “Junior” began on
October 18, 2018, and their last known communication was on May 22, 2019. The
conversation stream includes 512 messages with 189 attachments, including receipts
from fraudulent transactions and PII of the aforementioned Monica Diaz, Mario
Perez, Jose L. Perez, Efrain Dieppa Pagan, and Diana Delaney.

On November 21, 2018, Junior Perodin sent Eduatdo Lamigueiro
photographs of two receipts from Saks in Sarasota. The receipts, dated November 20,
2018, totaled $4,392 and were confirmed to be related to purchases from an account
that was later reported to be fraudulently opened.

Considering the aforementioned evidence detectives determined there was
probable cause to arrest Eduardo Lamigneiro, Roxana Ruiz, Bertanicy Garcia,
Marcos Cobo Gonzalez, Nelson Cobo Hernandez, Junior Perodin Verges, and
Jose Perez. Tt was clear they engaged in a scheme to steal and use identities to open
accounts and purchase merchandise, each having played a part to further thei
scheme.

Arrests of Defendants

On June 20, 2019, Agents from the US Secret Service, Miami-Dade Police

Department, Miami Police Department, Hialeah Police Department, Florida Dept.

of Law Enforcement, and the Sarasota County SheriiPs Office, having atrest

14
Case 1:20-mj-02507-LFL Document 1 Entered on FLSD Docket 03/31/2020 Page 17 of 19

warrants for seven defendants for the crime of Criminal Use/Possession of Personal
Identification Information, attempted to serve the arrest warrants. Five of the
defendants were arrested; however, Eduardo Lamigueiro and Roxana Ruiz were not
located at that time.

Bertanicy Garcia was arrested in the DCF Office where she worked. She was
in. passession of three cell phones. One of which is assigned the phone number (786)
506-5025. During a custodial interview with defendant Bertanicy Garcia, where she
was advised of and knowing and voluntarily waived her Miranda nights, she
admitted to using that phone to send PII to Eduardo Lamigueiro.

A search warrant was executed to examine’the intellectual property of the
device assigned phone number (786) 506-5025. The data shows that between June 3,
2019, and June 5, 2019, Bertanicy Garcia provided PI of at least four people to
Eduardo Lamigueiro (786) 576-1084. The Pil iincluded names, dates of births, social
security numbers, addresses, and other PTI of victims who live in Orlando, FL:
‘Kissimmee, FL; and Naples, FL. The aforementioned victims’ addresses are in the
Middle District of Florida.

The communications between Eduardo Lamigueuo and Bertanicy Garona
include phone calls, Multimedia Messaging Services (AMS), Short Message Service |
(SMS), Photographs, and are stored in her contact list as “Newbartolo 2.”

On July 22, 2019, Eduardo Lamigueiro was arrested with an [Phone on his
person and brought to the Miami-Dade Turner Guilford Knight Correctional Center.

The phone bore the International Mobile Equipment Identifier MED of

15
Case 1:20-mj-02507-LFL Document1 Entered on FLSD Docket 03/31/2020 Page 18 of 19

353071106382728." The [MEI is unique number used to identify a device ona
specific network. The IMEI of 353071 106382728" is unique to a device obtained
from a fraudulent Verizon Wireless transaction, | obtained records from Verizon
Wireless and learned the phone was obtained by a fraudulent transaction at Verizon
Wireless using the PIT of “Camilo Perez,” on June 13, 2019.

A Collier County Sheriff's Office report indicates that on June 27, 2019,
Camilo Perez Rives reported that whilc he was out of the Country, his PII was used
to open fraudulent accounts at Verizon Wireless and Nordstrom. This was the same
account determined to have been opened fraudulently to cbtain the phone Eduardo
Lamigueiro possessed when arrested on Jul 22, 2019. Jt should be noted, this
account was acquired afier Eduardo Lamigueiro’s arrest in Sarasota on May 23,
2019.

PII of more than 2100 individuals stored in the DCF database was
electronically transmitted to Eduardo Lamigueiro from Garcia. Eduardo Lamigueiro
then distributed, shared or otherwise used the PII to further the fraudulent scheme
with participating defendants. Defendants utilized fake credit and [D cards to
masquerade as these third-party victims and acquire merchandise through credit
accounts opened in victim’s names. The merchandise included luxury clothing.
accessories, watches, jewelry, cell phones, appliances and even a rented U-Haul
truck. Defendants would send Eduardo Lamigueiro electronic messages depicting

the receipt from the fraudulent purchases.

16
Case 1:20-mj-02507-LFL Document 1 Entered on FLSD Docket 03/31/2020 Page 19 of 19

CONCLUSION

 

Based on the above facts, | submit that there is probable cause to believe that
Eduardo Lamigueiro, Roxana Ruiz, Bertanicy Garcia, Marcos Cobo Gonzalez,
Nelson Cobo Hernandez, Junior Perodin Verges, and Jose Perez should be charged
with aggravated identity theft, scheme to obtain property by means of fraudulent

pretenses and transmitting it by means of wire in interstate commerce and conspiring

to commit fraud.

Thus, I respectfully request that this Court issue an arrest warrant pursv ant tO

18 U.S.C. § 1349.

This completes my affidavit.

 

7 a
poe Le sila

Rhett Campbell, Detective
Sarasota County Sheriff's Office
U.S. Secret Service Task Force Officer

 

Sworn to and subscribed before me
this | ¥ day of December, 2019.
Ltt? Aa Linh - er

“Amanda Amold Sansone
United States Magistrate Judge
